Per Curiam.
We have reviewed the record in the case and the trial justice’s decision conditionally granting the plaintiff’s motion for a new trial on the issue of damages only unless defendant consented to an additur of $7500. That review satisfies us that the trial justice fully complied with the obligations imposed upon him under our rules as enunciated in a long line of cases and most recently in Fontaine v. Devonis, 114 R.I. 541, 336 A.2d 847 (1975); Grenier v. Royal Cab, Inc., 114 R.I. 11, 327 A.2d 272 (1974).
Accordingly, we deny and dismiss the defendant’s appeal, *475and we remit the case to the Superior 'Court for a new trial on the issue of damages only unless the defendant shall, within a period to be fixed by that court, consent to the additur heretofore awarded by the trial justice.
Quinn, Cuzzone & Geremia, John F. Cuzzone, Jr., for plaintiff.
Martin M. Zucker, for defendant.